Citation Nr: 0703671	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-32 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and her daughters



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to August 
1945.  He died in July 2000.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant's claim for DIC under 
38 U.S.C.A. § 1151.  

In October 2004, the appellant and her daughters testified at 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  In March 2005, the Board remanded the matter to 
the RO for additional evidentiary development.  In December 
2005, the Board remanded the matter for due process 
considerations.  

It is noted that at her October 2004 Board hearing, the 
appellant raised a claim of entitlement to DIC benefits based 
on service connection for the cause of the veteran's death.  
Since this matter has not as yet been adjudicated, it is 
referred to the RO for initial consideration.


FINDING OF FACT

The most probative evidence indicates that the veteran's 
death was not caused by carelessness, negligence, lack of 
proper skill, or error in judgment on the part of VA in 
furnishing medical treatment to the veteran or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
are not met.  38 U.S.C. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a May 2001 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete a claim for benefits under section 
1151, and of what part of that evidence she was to provide 
and what part VA would attempt to obtain for her.  The letter 
also advised the appellant to submit or identify any 
additional information that he felt would support her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).  In this case, as discussed above, the appellant 
was adequately notified of the elements necessary to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  
None of the other elements mentioned in Dingess/Hartmann are 
specifically at issue here.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Again, neither the appellant nor her 
representative has argued otherwise.  




Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the appellant.  In October 2006, the appellant 
indicated that she had no further evidence to submit and 
asked VA to decide her claim as soon as possible.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

In addition to obtaining the medical records discussed above, 
the RO has obtained two VA medical opinions in connection 
with this claim.  38 C.F.R. § 3.159(c)(4) (2006).  The Board 
finds that these medical opinions provide the necessary 
information to reach a decision in this appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the appellant nor her 
representative has argued otherwise.  

Background

A review of the record shows that in April 1991, while 
undergoing a work-up for chololithiasis, the veteran was 
discovered to have cysts in his left kidney and an abnormal 
prostate.  A transrectal ultrasound with biopsy was performed 
in May 1991 and revealed moderately differentiated 
adenocarcinoma.  The veteran elected to undergo a radical 
prostatectomy.  

At July 1991 a preoperative evaluation at the Division of 
Cardiovascular Medicine at the University of Florida, it was 
noted that the veteran had a history of a myocardial 
infarction in 1979.  He had a second myocardial infarction in 
1986 during a failed angioplasty, followed by a three-vessel 
coronary bypass.  Physical examination showed that the chest 
was normal to auscultation and percussion.  No abnormalities 
pertaining to the lungs were noted on a chest X-ray.  After 
examining the veteran, the cardiologist concluded that the 
veteran was at moderately increased risk during his surgery.  
However, in light of his excellent functional status, he was 
cleared for surgery.  

Later that month, the veteran underwent a radical 
prostatectomy and lymph node dissection at Shands Hospital.  
The operative report noted diagnoses of well differentiated 
prostatic adenocarcinoma with extensive perineural and 
posterior capsular invasion.  The tumor was noted to be 
present in the distal urethral margin.  

In September 1991, the veteran began radiation therapy.  
During the last two weeks of radiation therapy, he developed 
a urinary tract infection with severe urinary incontinence.  
After the infection cleared, the veteran continued to 
experience mild residual incontinence.  

As a result, in July 1994, at a VA facility, the veteran 
underwent a cystoscopy which revealed a bladder neck 
contracture.  He underwent incision of the contracture, but 
thereafter continued to experience increased urinary 
incontinence.  

In January 1995, the veteran underwent preoperative 
evaluation at a private facility in preparation for a 
procedure to correct his continued urinary incontinence.  At 
that time, he was diagnosed as having moderate pulmonary 
fibrosis.  The veteran indicated that he had been unaware of 
this condition and experienced no major limitations in 
breathing.  A follow-up was recommended, but the veteran was 
cleared for the procedure.  Later that month, and again in 
April 1995, the veteran underwent transurethral injections of 
collagen, secondary to post-prostatectomy incontinence.  In 
February 1996, he underwent placement of an artificial 
genitourinary sphincter.  

In May 1996, the veteran submitted a claim for compensation 
under 38 U.S.C.A. § 1151 for urinary incontinence, secondary 
to the July 1994 VA bladder neck contracture surgery.  In a 
January 1999 decision, the Board granted the claim, finding 
that although the veteran had experienced incontinence prior 
to the July 1994 surgery, his incontinence had been shown to 
have increased after the surgery.  

Following the Board's decision, the RO assigned a 40 percent 
rating for total urinary incontinence, effective May 7, 1996.  
During the veteran's lifetime, service connection was also in 
effect for residuals of malaria, rated as zero percent 
disabling since March 25, 1949.  

Subsequent VA clinical records show that in March 1999, the 
veteran sought treatment for chest congestion and a fever.  A 
chest X-ray showed chronic obstructive pulmonary disease 
(COPD) and chronic interstitial lung changes.  The veteran 
was treated for acute bronchitis.  In May 1999, he was seen 
at a follow-up examination.  The examiner noted that the 
veteran was taking Nitrofurantoin and was aware of the side 
effects.  

In February 2000, the veteran was hospitalized at the Lake 
City VA Medical Center (VAMC) in connection with his 
complaints of cold symptoms, including a productive cough.  
His medical history was noted to include coronary artery 
disease, diabetes, hypertension, and prostate cancer.  It was 
noted that the veteran had been taking prophylactic 
Nitrofurantoin since bladder sphincter surgery in 1995.  It 
was also noted that the veteran has smoked for 40 years, but 
had quit approximately 20 years prior.  He was diagnosed as 
having bronchopneumonia, viral versus typical infection.  The 
veteran was treated with antibiotics and his respiratory 
symptoms improved.  At the time of his discharge, the 
veteran's medications were explained to him.  

The following month, the veteran reported a recurrence of his 
pulmonary symptoms.  A chest X-ray showed chronic lung 
changes, interstitial fibrosis.  The record contains a note 
to the effect that the results of the X-ray study were 
reviewed with the veteran and the appellant.  The veteran was 
prescribed Levofloxin.  

In April and May 2000, the veteran reported a continued 
productive cough and shortness of breath.  It was noted that 
chest X-rays had shown bilateral pulmonary fibrosis.  The 
diagnosis was possible pneumonia.  A CT of the chest was 
performed in June 2000 and showed COPD with interstitial 
changes.  It was noted that the veteran had been diagnosed 
with asbestosis.  

In June 2000, the veteran was evaluated at Shands Hospital in 
connection with his complaints of shortness of breath.  He 
reported that he had been hospitalized in February 2000 at 
the Lake City VA Hospital for pneumonia.  Since that time, he 
indicated that he had not returned to his baseline and had 
noted a significantly worsening shortness of breath.  After 
examining the veteran, the private physician indicated that 
the veteran had bilateral interstitial lung disease, which 
could be related to Nitrofurantoin drug toxicity, asbestos 
exposure, or chronic interstitial lung disease, such as usual 
interstitial pneumonitis.  He recommended stopping the 
veteran's Nitrofurantoin and seeing if a substitute 
medication could be prescribed, as well as home oxygen.  

In July 2000, the veteran was again admitted to the Lake City 
VAMC for treatment of continued pulmonary symptoms.  The 
veteran reported that he had been hospitalized for treatment 
of pneumonia in February 2000 and had never fully recovered.  
In reviewing the veteran's medical history at the time of 
admission, the VA physician noted that in June 2000, the 
veteran had been evaluated at Shands Hospital in connection 
with his complaints of cough or shortness of breath.  There, 
he was diagnosed as having some interstitial lung disease, 
possibly Nitrofurantoin-induced versus UIP, etc.  The 
physician noted that Shands Hospital then scheduled the 
veteran for further testing, but when his symptoms worsened, 
the veteran was admitted to the Lake City VAMC.  After 
examining the veteran, the assessments made by physicians at 
the Lake City VAMC included pneumonia and severe 
COPD/interstitial lung disease, secondary to asbestosis.  
During the course of hospitalization, the veteran developed 
progressive respiratory failure due to interstitial lung 
disease.  It was noted that the etiology of this condition 
was unknown.  The veteran requested transfer to the 
Gainesville VAMC for the purposes of undergoing a lung 
biopsy.  

On July 11, 2000, the veteran was transported by Century EMS 
ambulance to the Gainesville VAMC.  Records from Century EMS 
show that upon their arrival, the veteran was in obvious 
respiratory distress.  He was transferred to the ambulance 
and given oxygen enroute.  Upon his arrival at the 
Gainesville VAMC, he remained in respiratory distress 
although he was receiving oxygen.  He was admitted to the 
intensive care unit.  

At the time of admission to the Gainesville VAMC, it was 
noted that the veteran had had symptoms of worsening 
shortness of breath over the last couple of weeks.  The 
veteran's medical history was noted to include inoperable 
coronary artery disease, congestive heart failure, and 
multiple other medical problems, including a recent series of 
pneumonias and interstitial lung disease.  Later that week, 
the veteran suffered an acute myocardial infarction and died.  
The cause of his death was acute myocardial infarction.  
Associated conditions were noted to be previous inoperable 
coronary artery disease, severe congestive heart failure, and 
interstitial lung disease related to asbestos exposure, not 
otherwise specified.  

The veteran's July 2000 certificate of death shows that he 
died while an inpatient at the VAMC in Gainesville, Florida.  
The cause of his death was acute myocardial infarction due to 
severe coronary artery disease due to severe congestive heart 
failure.  The latter conditions were noted to have been 
present for the past 20 years.  Other significant conditions 
contributing to the veteran's death were interstitial lung 
disease.  

In August 2000, the appellant submitted an application for 
Dependency and Indemnity Compensation (DIC) benefits.  She 
indicated that she was not claiming that the veteran's death 
was due to service.  Rather, she argued that she was entitled 
to DIC benefits pursuant to 38 U.S.C.A. § 1151.  
Specifically, the appellant claimed that the veteran had been 
misdiagnosed and improperly treated by VA for pneumonia 
instead of asbestosis.  In addition, she indicated that VA 
administered a kidney medication to the veteran in a toxic 
dose.  She argued that both of these actions caused the 
veteran's death.  

In support of her claim, the appellant submitted an amended 
death certificate, dated in August 2000, which lists the 
causes of the veteran's death as acute myocardial infarction 
due to severe coronary artery disease due to pulmonary 
asbestosis.  It was noted that the veteran was known to have 
interstitial lung disease secondary to asbestosis.  The 
appellant argued that the amended death certificate was 
evidence that the veteran died of heart failure and coronary 
artery disease secondary to asbestosis which was diagnosed 
but not treated by VA.  

The appellant also submitted printouts from a pharmacology 
website showing that persons taking Nitrofurantoin, an 
antibiotic used to treat urinary infections, should advise 
their physicians if they had kidney disease, lung disease, or 
other chronic illnesses.  Side effects of this medication 
were noted to include shortness of breath.  The appellant 
argued that this evidence showed that the veteran died as a 
result of taking this medication.  

In June 2002, a VA physician reviewed the veteran's claims 
folder, including both the original and amended death 
certificate.  He indicated that he agreed that the immediate 
cause of the veteran's death was acute myocardial infarction 
due to severe coronary artery disease.  He indicated, 
however, that the veteran's coronary artery disease was not 
caused by asbestosis.  Rather, he indicated that the 
veteran's coronary artery disease was more likely due to 
standard risk factors.  Because the veteran's asbestosis was 
not responsible for his death, he indicated that VA's claimed 
negligent treatment or lack thereof could have no relation 
with the veteran's death.  

At her October 2004 Board hearing, the appellant testified 
that approximately five or six years prior to his death, the 
veteran developed breathing problems for which he sought VA 
medical treatment.  The appellant indicated that although VA 
physicians apparently knew that the veteran had a lung 
disorder, they advised her that the veteran's breathing 
difficulties were due to his heart disease.  She indicated 
that she was never told that he had a lung disorder.  Because 
the veteran's breathing problems did not improve, and because 
she felt the problems was being ignored by VA physicians, she 
indicated that in late June 2000, she took the veteran to 
Shands Hospital, a private facility, where the veteran was 
diagnosed as having asbestosis.  The appellant and her 
daughters testified that it was their belief that VA's 
negligence in treating the veteran's lung disability 
contributed to his death.  They argued that had the veteran 
known he had a lung disorder, he could have used oxygen which 
would have kept his body healthier and put less strain on his 
cardiovascular system.  

In addition, the appellant indicated that in late June 2000, 
she was advised at Shands Hospital that the veteran had a 
"highly toxic condition from the kidney medicine" that VA 
had prescribed.  She indicated that she felt that this also 
contributed to his death.  

Finally, the appellant testified that on July 3, 2000, the 
veteran was admitted to the Lake City Hospital in connection 
with his complaints of difficulty breathing.  Approximately 
one week later, his physicians determined that a lung biopsy 
was necessary so the veteran was transferred by ambulance to 
the Gainesville VAMC.  During that ride, the appellant 
claimed that the ambulance ran out of oxygen.  He died at the 
Gainesville VAMC approximately one week later.  The appellant 
claimed that one serious result of oxygen depletion was 
myocardial infarction.  She indicated that had the ambulance 
been equipped with the proper level of oxygen, he would not 
have had the fatal myocardial infarction.

In August 2005, a VA physician reviewed the veteran's claims 
file and concluded that the administration of Nitrofurantoin 
less likely than not hastened the veteran's death.  The 
physician explained that at the time the veteran was 
prescribed the Nitrofurantoin, the veteran was elderly and 
had "multiple, multiple comorbid mortalities" including a 
history of three heart attacks, prostate cancer, diabetes 
with renal insufficiency, asbestosis, and pulmonary fibrosis.  
He indicated that it was these comorbid conditions which 
eventually caused the veteran's death.  The examiner also 
noted the appellant's contentions to the effect that the 
oxygen ran out during the ambulance ride to the emergency 
room, an event which may have deteriorated the veteran's 
condition.  Nonetheless, he concluded that the veteran's age 
and multiple medical conditions caused his death.  

The appellant thereafter submitted printouts from various 
medical websites containing information on Nitrofurantoin, 
including its contraindications and possible side effects.  

Applicable Law 

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying death in the same manner as if such 
death were service-connected.  A death is considered a 
qualifying death if it was not the result of the veteran's 
willful misconduct and (1) the death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  38 
C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

Analysis

The appellant seeks DIC pursuant to 38 U.S.C.A. § 1151, 
claiming that VA's improper care of the veteran caused or 
contributed to his death.  Specifically, she argues that VA 
was negligent in diagnosing and treating the veteran's lung 
disability, and that such negligence caused his death.  
Second, she argues that VA improperly prescribed a toxic dose 
of Nitrofurantoin, which caused the veteran's death.  
Finally, the appellant claims that the oxygen supply ran out 
during the ambulance ride to the emergency room and that such 
deprivation of oxygen caused the veteran's death.  

Upon careful consideration of the appellant's contentions, as 
well as the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.

With respect to the appellant's contentions that VA's 
negligence in treating the veteran's asbestosis caused his 
death, the Board notes that the record contains no probative 
evidence to support her allegations.  

In fact, in June 2002, a VA physician reviewed the veteran's 
claims folder, and concluded that the immediate cause of the 
veteran's death was acute myocardial infarction due to severe 
coronary artery disease.  He indicated the veteran's 
asbestosis was not responsible for his death and that VA's 
claimed negligent treatment of that condition therefore had 
no relationship with the veteran's death.  

The Board has considered the veteran's amended death 
certificate which lists one of the primary causes of the 
veteran's death as pulmonary asbestosis.  Even assuming that 
such condition was a cause of his death, however, the Board 
notes that the record still lacks probative evidence to show 
that such condition was caused by carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
in furnishing medical treatment to the veteran.  Similarly, 
there is absolutely no indication in the medical evidence of 
record that would show that VA's failure to timely diagnose 
and properly treat the veteran's lung disorder proximately 
caused its continuance or natural progress.  38 C.F.R. 
§ 3.361(c)(2).  

While the Board does not doubt the sincerity of the 
appellant's allegations in this regard, as the record does 
not establish that she possesses a recognized degree of 
medical knowledge, she lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has also considered the appellant's contentions 
that VA administered Nitrofurantoin to the veteran in a toxic 
dose, which caused his death.  

In that regard, the Board notes that the appellant has 
submitted medical treatise information noting the side 
effects of Nitrofurantoin.  She has also submitted June 2000 
treatment records from Shands Hospital noting that the 
veteran's bilateral interstitial lung disease could be 
related to Nitrofurantoin drug toxicity, asbestos exposure, 
or chronic interstitial lung disease, such as usual 
interstitial pneumonitis.  Subsequent VA clinical records 
similarly note variable etiological theories.  However, the 
medical evidence of record, particularly the veteran's death 
certificate, attributes the veteran's fatal lung disease to 
asbestosis, not Nitrofurantoin.  

In fact, in August 2005, a VA physician reviewed the 
veteran's claims file and concluded that the administration 
of Nitrofurantoin by VA less likely than not hastened the 
veteran's death.  The physician explained that at the time 
the veteran was prescribed the Nitrofurantoin, the veteran 
was elderly and had "multiple, multiple comorbid 
mortalities" including a history of three heart attacks, 
prostate cancer, diabetes with renal insufficiency, 
asbestosis, and pulmonary fibrosis.  He indicated that it was 
these comorbid conditions which eventually caused the 
veteran's death.  

In any event, the Board notes that the record contains no 
indication that VA's prescription of Nitrofurantoin was due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.  In that regard, the 
Board notes that the record contains notations that VA 
physicians discussed the potential side effects of 
Nitrofurantoin with the veteran.  

Finally, the Board has considered the appellant's contentions 
to the effect that ambulance which transported the veteran 
from the Lake City VAMC to the Gainesville VAMC ran out of 
oxygen, which induced a fatal myocardial infarction in the 
veteran.  

Again, while the Board does not doubt the appellant's 
sincerity, the record contains no probative evidence to 
support her assertions.  Espiritu, supra.  As described 
above, records from the ambulance service, as well as 
admission records from the Gainesville VAMC indicate that the 
veteran was administered oxygen during his transport.  
Moreover, according to the August 2005 VA medical opinion 
obtained by the RO, while depletion of oxygen may have 
deteriorated the veteran's condition, the cause of his death 
was clearly his age and multiple comorbid medical conditions.  

In summary, the Board notes that to award DIC pursuant to 
section 1151, the evidence must show that the VA treatment in 
question resulted in the veteran's death, and that the 
proximate cause of such death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For the 
reasons set forth above, the Board finds that such criteria 
have not been met.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West 2002).



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


